Citation Nr: 9904149	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-03 364	)	DATE
	)
	)

On appeal from the
U. S. Department of Veterans Affairs (VA) Regional Office 
(RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1989 to March 1992.  
This appeal arises from a June 1996 rating action in which 
the RO denied service connection for bipolar disorder and 
manic depression.  A hearing was held before a RO hearing 
officer in February 1997.  A transcript of the hearing is of 
record. 


REMAND

The veteran contends, in effect, that he should be service 
connected for a bipolar disorder and manic depression that 
were aggravated by service.  Initially, the Board of 
Veterans' Appeals (Board) notes that a complete copy of the 
veteran's service medical records is not contained in the 
claims folder.  In February 1996, the RO indicated that it 
made an initial request for the records from the Army Reserve 
Personnel Center which was unsuccessful.  It then indicated 
that a second request was made in April 1996.  The Board 
notes that a response was received from the April 1996 
request, but the only records requested by the RO were the 
veteran's entrance and discharge examinations.  As a result, 
the only records currently available for review are the 
entrance and discharge examinations and the case cannot be 
properly adjudicated.  Accordingly, the RO should request a 
complete copy of the veteran's service medical records and 
associate them with the claims folder.  

Furthermore, the Board notes that the RO hearing officer who 
conducted the February 1997 hearing did not sign the 
Supplemental Statement of the Case (SSOC) which was issued on 
May 29, 1997.  Assuming it represented the hearing officer's 
decision, it should have been signed by the hearing officer.  
Further clarification by the RO is requested. 


Under the circumstances, the case is REMANDED for the 
following development:

1. The RO should contact the U.S. Army 
Reserve Personnel Center and obtain a 
complete copy of the veteran's service 
medical records for his service from 
March 1989 to March 1992. All records 
received should be placed in the claims 
folder.  If the above noted service 
medical records are not received and 
there is no explanation from the Army 
Reserve Personnel Records Center, the RO 
should follow up to ensure that the 
claims folder is properly documented. 

2.  If the May 29, 1997 SSOC represents 
the hearing officer's decision, she 
should so signify by placing a signed 
copy of that document in the claims 
folder.  If not, the hearing officer who 
conducted the February 1997 RO hearing 
should enter her decision and place a 
signed copy of that decision in the 
claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.  The RO 
should then re-adjudicate the claim.

If the determination remains adverse to the veteran, both he 
and his representative  should be provided with an SSOC.  
They should be given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board, if in order.  The appellant need take no action 
until otherwise notified.  The purpose of this remand is to 
procure clarifying data.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






- 4 -


